Citation Nr: 0104958	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for non-malignant thyroid 
nodular disease, to include hyperthyroidism and Grave's 
disease, as a result of exposure to ionizing radiation. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in February 
and July 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was exposed to ionizing radiation during 
operation PLUMBBOB while serving on active duty in 1957.

3.  Non-malignant thyroid disease, hyperthyroidism and 
Grave's disease were diagnosed many years after the veteran's 
separation from active duty service. 

4.  Non-malignant thyroid disease, hyperthyroidism and 
Grave's disease were not shown in service, nor is there 
competent medical evidence which relates any of these 
conditions to exposure to ionizing radiation or to any other 
incident of service.


CONCLUSION OF LAW

Non-malignant thyroid nodular disease, to include 
hyperthyroidism and Grave's disease, was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he suffers from non-malignant 
thyroid disease, to include hyperthyroidism and Grave's 
disease, as a result of exposure to ionizing radiation during 
his military service at Yucca Flats, Nevada in 1957.  He 
claims that service connection for these disabilities is 
therefore warranted.

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's 
statutory duty to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Board notes that the 
record includes service medical records , a VA examination 
report, private treatment reports, estimates of the veteran's 
probable dose involving radiation exposure, and medical 
opinions concerning the etiology of the disability at issue 
by the VA Under Secretary for Health and the Director of 
Compensation and Pension Services.

In general, service connection may be granted for any disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.         § 
3.303.  Service connection may be granted for any disease or 
injury diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d). 

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the 
difficult burden of tracing causation to a condition or event 
during service."  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation are: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
(manifest at any time after exposure), thyroid cancer, breast 
cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts (manifest 6 months or more after 
exposure), non-malignant thyroid nodular disease, ovarian 
cancer and parathyroid adenoma.  38 C.F.R. § 3.311(b) 
(emphasis added).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R.               § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted from 
in-service radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from June 1956 to June 1958.  Records show that 
the veteran was assigned to Task Force WARRIOR from Company 
C, 1st Battle Group, 12th Infantry Regiment, and was present 
at Operation PLUMBBOB, a 24 detonation atmospheric nuclear 
test series in Nevada, from May 28, 1957, to October 7, 1957.  

Service medical records make no reference to any treatment or 
finding pertaining to the thyroid.  There also is no evidence 
that the veteran suffered from any symptoms of 
hyperthyroidism or Grave's disease in service.  Post-service 
medical evidence shows that the veteran was first seen for 
hyperthyroidism in January 1991 by John P. Ortman, M.D.  A 
thyroid scan performed at the Holzer Medical Center in 
February 1991 revealed a multinodular goiter, and 
hyperthyroidism also was noted.  The veteran was treated with 
radioactive iodine and Synthroid.  A follow-up thyroid scan 
performed in September 1991 showed that the treatment had 
been successful, as the thyroid had markedly decreased in 
size. 

In March 1991, the veteran underwent a VA general medical 
examination for evaluation of hyperthyroidism.  The examiner 
recorded the veteran's history of having been involved in 
atomic testing in 1957.  The diagnoses included 
hyperthyroidism and history of exposure to atomic blast with 
no complaints of residuals.  The examiner, however, provided 
no opinion concerning a possible relationship between the 
veteran's hyperthyroidism and inservice radiation exposure. 

The veteran was also seen at Athens Family Practice Clinic 
from 1991 through 1997 for treatment of Grave's disease and 
hyperthyroidism.  A July 1991 entry notes that the veteran 
had recently gained 10 pounds and was hypothyroid.  In 
December 1991, the veteran was prescribed Synthroid pills.  
The veteran was seen intermittently until 1997 for his 
thyroid condition and Grave's disease.  These treatment 
records show no medical evidence which relates any of the 
veteran's disabilities to exposure to ionizing radiation in 
service. 

In connection with his claim, estimates of the veteran's 
probable radiation dose were obtained.  In correspondence 
dated in October 1998, the Defense Threat Reduction Agency 
reported that the veteran was exposed to an external neutron 
dose of 0.23 rem, a total external neutron plus gamma dose of 
0.7 rem, with an upper bound of 0.9 rem, and an internal 
total committed dose equivalent to the thyroid of 0.4 rem.  

Pursuant to 38 C.F.R. § 3.311, the VA Under Secretary for 
Health was requested to review the claims file and provide an 
opinion as to the possible relationship between the veteran's 
non-malignant thyroid nodular disease and 
hyperthyroidism/Grave's disease and his exposure to ionizing 
radiation in service.  In a December 1998 memorandum, the 
Chief Medical Director for Public Health and Environmental 
Hazards concluded that it was unlikely that any of these 
conditions were related to ionizing radiation in service.  In 
reaching this conclusion, it was noted that a number of 
studies have shown increased risk for thyroid nodules 
including benign adenomas and thyroid cancer after radiation, 
especially in children.  In adults, however, many studies 
have not shown statistically significant increased risk.  
While there is considerable evidence of a nexus between 
moderate and high doses of radiation and various thyroid 
disorders, there is little evidence that either 
hypothyroidism and hyperthyroidism can develop as a result of 
radiation doses which were present at Nevada nuclear tests.  

A January 1999 statement from the Director of Compensation 
and Pension Services is also of record.  The Director 
reviewed the claims file, including the opinion from the 
Under Secretary, and concluded that there was no reasonable 
possibility that the veteran's disability was the result of 
exposure to ionizing radiation in service. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for non-malignant 
thyroid nodular disease, to include hyperthyroidism and 
Grave's disease.  Initially, the Board notes that there is no 
evidence showing that the veteran's non-malignant thyroid 
nodular disease, to include hyperthyroidism and Grave's 
disease, began in service.  In fact, it appears that these 
conditions were first detected in 1991, over thirty years 
after his separation from service.  The Board also points out 
that non-malignant thyroid nodular disease, hyperthyroidism 
and Grave's disease are not diseases specific to radiation 
exposed veteran's listed under 38 C.F.R. § 3.309(d), which 
provides a lifetime presumption of service connection for 
radiation exposed veterans.   

The veteran's claim also fails under 38 C.F.R. § 3.311.  Non-
malignant thyroid nodular disease is included in the list of 
radiogenic diseases under 38 C.F.R. § 3.311 and first became 
manifest in 1991, over 5 years after inservice exposure to 
ionizing radiation.  Nevertheless, the fact that non-
malignant thyroid nodular disease is a potentially radiogenic 
disease, which manifested more than 5 years after service, 
together with evidence of exposure to ionizing radiation 
during service, does not, in and of itself, establish 
entitlement to service connection.  The Board must consider 
all relevant factors, including the amount of radiation 
exposure, and more importantly, whether the evidence of 
record supports the contended etiological relationship to 
service, specifically exposure to radiation sustained therein 
and the subsequent development of non-malignant thyroid 
nodular disease.  The only medical opinions of record which 
have addressed the likelihood of such a relationship are the 
memoranda submitted by the VA Under Secretary and the Chief 
Medical Director for Public Health and Environmental Hazards.  
Based on a review of the record, both agencies concluded that 
it was unlikely that the veteran's disabilities could be 
attributed to exposure to ionizing radiation in service.  No 
medical opinion has been submitted which contradicts these 
opinions.

The Board has also considered the veteran's own statements 
that his disabilities at issue are related to ionizing 
radiation exposure in service.  The veteran testified at a 
hearing before the undersigned member of the Board in April 
2000.  The veteran argued that his non-malignant thyroid 
nodular disease was caused by exposure to ionizing radiation 
in service, and that his hyperthyroidism and Grave's disease 
were manifestations of that condition.  The veteran 
essentially argued that the estimates provided concerning his 
probable radiation dose were not accurate, and that he was 
exposed to significantly more radiation than reported by the 
government.  He explained that he was present at Operation 
PLUMBBOB for two months, where he had witnessed the 
detonation of ten to twelve atomic bombs.  Indeed, the 
veteran admitted that no medical professional had related his 
non-malignant thyroid nodular disease, to include 
hyperthyroidism and Grave's disease, to service.  
Nevertheless, he still believed that ionizing radiation in 
service had caused these disabilities. 

The Court has specifically held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of his disabilities, his lay statements 
are of limited probative value and cannot serve as a basis 
for granting service connection for non-malignant thyroid 
nodular disease, to include hyperthyroidism and Grave's 
disease.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for non-malignant thyroid nodular disease, to 
include hyperthyroidism and Grave's disease, as a result of 
exposure to ionizing radiation.  In reaching this decision, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


ORDER

Service connection for non-malignant thyroid nodular disease, 
to include hyperthyroidism and Grave's disease, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

